Citation Nr: 0712166	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right pubis bone, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right femoral neuropathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a left ankle 
disability, including as secondary to service-connected right 
lower-extremity disorders. 

4.  Entitlement to service connection for a left hip 
disability, including as secondary to service-connected right 
lower-extremity disorders.

5.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected right 
lower-extremity disorders.

6.  Entitlement to service connection for bilateral hearing 
loss.

7  Entitlement to service connection for tinnitus.


8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 until May 
1969.  The veteran is also noted to have had service of 
undetermined status with the U.S. Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As a matter of clarification as to the issues under review, 
the RO found that a September 2004 letter constituted a 
withdrawal of the veteran's claim of service connection for a 
left ankle disorder, because the claimed disability was not 
then mentioned by the veteran.  However, there is no explicit 
language in the letter indicating that the veteran withdrew 
the claim, which he had previously asserted and to which he 
had filed a timely notice of disagreement.  Thus, the Board 
finds that the claim of service connection for a left ankle 
disorder remains pending.  Sondel v. Brown, 6 Vet. App. 218, 
220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal); see Kowalski 
v. Nicholson, 19 Vet. App. 171, 180 (2005), citing Urban v. 
Principi, 18 Vet. App. 143 at 145 (2004).  

Further, although the RO has certified the issues as to 
disorders of the left ankle, left hip, and low back as 
involving claims of direct service connection, the veteran 
has also alleged and provided medical opinion evidence in 
support of a secondary service connection theory of 
entitlement - an assertion not explored by the RO, nor 
addressed in the rating decision of June 2003; the Statement 
of the Case issued in July 2004; or the Supplemental 
Statement of the Case issued in October 2004.  

Because with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service, 
the issues on the title page of this remand have been 
recharacterized, and the RO will therefore be directed to 
consider a secondary theory of entitlement upon remand.   
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (For the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).        

For these reasons and those otherwise stated below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds VA's duty to assist was not 
satisfied in this case. 38 U.S.C.A. § 5103A.  
The Board has not reviewed the claims with a view towards 
resolution of their merits, and presently expresses no 
opinion in this regard.  However, in order to assist the RO 
in its readjudication of this matter, the Board provides the 
following discussion of the evidentiary development necessary 
in order to complete the record on appeal.  

The Veteran's Duty Status: 

The evidence of record indicates the veteran was a member of 
the Air Force Reserve, subsequent to his period of active 
duty from January 1966 to May 1969.

Active service includes active duty in the Armed Forces, 
periods of "active duty for training" (ACDUTRA) where the 
veteran was disabled from a disease or injury that was 
incurred in or aggravated in the line of duty, and periods of 
"inactive duty training" (INACDUTRA) where the veteran was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101 (21), (22), (23), (24), (West 2002).  
The RO does not appear to have obtained any information 
regarding the dates that the veteran performed periods of 
service which were ACDUTRA or INACDUTRA.  

Service medical records during his period of reserve duty 
reflect several injuries, including injuries to the low back 
and left ankle.  However, the service personnel file 
reflecting the dates of the veteran's service in the Reserve, 
including any periods of active duty for training and 
inactive duty for training, are not associated with the 
claims file.  Confirmation of the exact dates of ACDUTRA and 
INACDUTRA is necessary to determine if veteran had a disease 
or injury that occurred during ACDUTRA, or an injury that 
occurred during INACDUTRA.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
required to obtain such records.  38 U.S.C.A § 5103A(a), 
(c)(1) and (3).  The RO/AMC will therefore obtain such 
records from the National Personnel Records Center or any 
other appropriate U.S. Government Records Depository.  


Medical Records:

There appear to be non-VA medical records which are not 
associated with the claims file.  For example, a May 2003 
letter from C. Black, M.D. reports he treated the veteran for 
back and hip problems.  However, the complete treatment 
records are not associated with the claims file.  Similarly, 
a May 2003 letter from C. Dubbin, M.D. indicates he treated 
the veteran for hearing loss and tinnitus but the complete 
records are not of record.  These records are clearly 
relevant and should be obtained.  38 U.S.C.A § 5103A(b)

Secondary Service Connection:

As noted, the veteran argues that disorders of the left 
ankle, left hip and low back are the result of service-
connected right lower extremity disorders (i.e., a right 
femoral neuropathy and the residuals of a fractured right 
pubis).  The RO did consider the secondary service connection 
theory of entitlement, nor advise the veteran of the 
applicable laws and regulations pertaining to such a claim..

The Board presently notes, however, that service medical 
records reflecting the 1968 active duty automobile accident 
that gave rise to the service-connected right lower extremity 
disorders reflect that the veteran then dislocated his left 
hip; and fractured his left pubic rami, as well as sustaining 
a linear fracture of the acetabulum and bilateral fracture of 
the ischial tuberosity.  

Upon readjudication of this matter, to include any clarifying 
VA examinations deemed necessary by the RO/AMC, the 
adjudicators and the VA medical examiners (if such 
examinations are conducted) must clarify whether the veteran 
sustained injuries to his left or right lower extremity.  
This is particularly critical with regard to any VA 
examination conducted so as to ensure an accurate disability 
history is interpreted.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).


The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has claims for service connection and increased 
evaluation pending, the Board cannot proceed with the TDIU 
claim until there has been final adjudication of the 
veteran's claims.  Thus, adjudication of the TDIU claim will 
be held in abeyance pending further development and 
adjudication of the veteran's other claims.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to:

a.  Clarify whether he is seeking 
service connection for the left 
ankle, left hip and low back as a 
result of any incident of active 
military duty from January 1966 to 
May 1969; or periods of active 
duty for training or inactive duty 
training from 1970 through 1988 
when he was retired from the U.S. 
Air Force Reserve and also 
clarifying the specific date and 
specific incidents that gave rise 
to the claimed injuries. 

b.  Clarify the incident or 
incidents that gave rise to his 
claimed bilateral hearing loss and 
tinnitus; and whether he is 
claiming service connection on the 
basis of such disorders occurring 
during active military duty from 
January 1966 to May 1969; or 
periods of active duty for 
training or inactive duty training 
from 1970 through 1988 when he was 
retired from the U.S. Air Force 
Reserve

c.  Specify all medical care 
providers who treated him for the 
left ankle, left hip, hearing 
loss, tinnitus, a low back 
condition, and the right leg.  The 
RO/AMC should then obtain and 
associate with the claims file any 
records identified by the veteran 
that are not already associated 
with the claims file.  The RO/AMC 
should specifically request 
complete medical records from C. 
Black, M.D. and C. Dubbin, M.D. 
and associate these records with 
the claims file.

2.  The RO/AMC will contact the National 
Personnel Records Center and any other 
appropriate government records depository, 
and obtain the veteran's military 
personnel; Air Force Reserve; and Air 
Force civillian employee personnel file.  
The RO/AMC will determine the veteran's 
military status (i.e., active duty; active 
duty for training; or inactive duty 
training) at the time of the claimed in-
service incurrence of the disorders in 
question.  In so doing, and upon 
readjudication of the claims, (to include 
secondary service connection theories of 
entitlement as noted above) the RO/AMC 
will duly consider whether the veteran is 
entitled to the presumption of soundness 
at the time of entrance onto active duty, 
and otherwise consider the provisions of 
38 U.S.C.A. §§ 1111, 1153, (West 2002); 
38 C.F.R. §§ 3.304(b), 3.306 (2006).

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

4.  After this adjudication, the RO/AMC 
should readjudicate the veteran's claim 
for TDIU.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



